Citation Nr: 0407275	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  95-24 592A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury, to include headaches.

2.  Entitlement to service connection for the residuals of a 
left leg injury.  

3.  Entitlement to service connection for a psychiatric 
disability, to include depression, and PTSD.  


REPRESENTATION

Appellant represented by:	Anthony Pocchia, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his father


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
November 1978 to March 1979.  He also served on ACDUTRA from 
August 7, 1982, to August 21, 1982.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which determined that the veteran had not submitted new 
and material evidence in order to reopen the appellant's 
claims of service connection for the residuals of a head 
injury, to include headaches, as residuals of a left leg 
injury.  

It is noted that the veteran's claim was remanded in May 1998 
to issue a statement of the case (SOC).  The RO prepared a 
SOC in November 2002, and later that month, the veteran 
submitted a Substantive Appeal, completing the requirements 
for an appeal regarding the issues of service connection.  
38 C.F.R. § 20.200.  

In November 2002, the RO issued a rating decision regarding 
the issue of service connection for a psychiatric disability, 
to include depression, PTSD, and stuttering.  Later that 
month, the veteran issued a VA Form 1-9, in which he stated, 
"I disagree with the findings of the recent decision on my 
case."  In the VA Form 1-9, he discussed why he should be 
service-connected for a psychiatric disability.  Accordingly, 
the veteran's VA Form 1-9 is accepted as a notice of 
disagreement (NOD) regarding the issue of service connection 
for a psychiatric disability, and will be discussed in the 
REMAND portion of this document.




FINDINGS OF FACT

1.  The veteran was in a motor vehicle accident while on 
ACDUTRA in August 1982; he complained of headaches in the 
emergency room on the day of the accident, and in the weeks 
and months after the accident.  

2.  The veteran was diagnosed with post-traumatic headaches 
at a VA examination in June 1993.  


CONCLUSION OF LAW

Service connection for post-traumatic headaches is granted.  
38 U.S.C.A. §§ 101(2), 101(21), 101 (22), 101(24), 1131, 5107 
(West 2002); 38 C.F.R. § § 3.303  (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was in a motor vehicle accident while on ACDUTRA 
on August 9, 1982.  It was noted that the veteran hit the 
left side of his face, and his left leg, sustaining a 
contusion to the head, and a contusion to the left leg.  The 
emergency room record provided an assessment of cerebral 
contusion.  The emergency room record noted that the veteran 
complained of headaches on the date of the accident.  On 
August 26th, the veteran complained of occasional headaches.  
The veteran was seen in October 1982 complaining of 
headaches.  

The veteran underwent a VA examination for his brain in June 
1993.  It was noted that the veteran was in a car accident in 
1982, in which he bumped his forehead on the windshield, and 
he was then thrown forward against the truck bumper.  It was 
noted that he injured his left calf also, and was 
unconscious.  Diagnosis was head injury, cerebral concussion, 
post-traumatic headaches, and right median traumatic 
neuropathy.  

The veteran underwent a VA examination in May 1994.  
Diagnosis was contalgia, etiology unknown.  

The veteran underwent a VA psychiatric examination in 
February 2002.  The veteran claimed that his head hit the 
windshield in the 1982 car accident, and that he lost 
consciousness for 7 days, and was hospitalized.  Diagnoses 
were personality change due to medical condition, and head 
trauma.  


Analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

The term "veteran" means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2) (West 2002).  

Active military, naval, and air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  
ACDUTRA includes full-time duty in the Armed Forces performed 
by Reserves for training purposes, and includes full-time 
duty performed by members of the National Guard of any State.  
38 U.S.C.A. § 101(21), 101(22), 101(24) (West 2002); 38 
C.F.R. § 3.6(a), (c) (2002).

The evidence shows that the veteran was involved in a motor 
vehicle accident on August 9, 1982, while on ACDUTRA, and 
that he sustained a contusion to the head, and complained of 
headaches on the same day of the accident.  The evidence also 
shows that at the veteran was diagnosed with post-traumatic 
headaches at a VA examination for his brain in June 1993.  
Granting the veteran the benefit of the doubt under 
38 U.S.C.A. § 5107, the evidence supports findings of the 
following facts: first, he was in a motor vehicle accident 
while on ACDUTRA in which he sustained a contusion to the 
head, and was seen complaining of headaches on the day of the 
accident; and second, the symptoms of the disorder have 
continued to the present, with a current diagnosis of post-
traumatic headaches.  Accordingly, service connection is 
warranted for post-traumatic headaches.   

As the veteran has been granted the benefit he was seeking 
(service connection for post-traumatic headaches), it is 
determined that the Veterans Claims Assistance Act of 2000 
(VCAA) has been complied with.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  


ORDER

Service connection for post-traumatic headaches is granted.  


REMAND

Regarding the issue of service connection for residuals of a 
left leg injury, on the veteran's report of medical history 
form from September 1978 (prior to entering service), it was 
noted that the veteran sustained a fracture of his left tibia 
when he was six years old, and developed osteomyelitis.  
Service medical records show that the veteran sustained a 
contusion to his left leg during the car accident discussed 
above while on ACDUTRA on August 9, 1982.  On August 26, 
1982, the veteran complained of a chipped bone in his leg.  
Private medical records show that in August 1984, the veteran 
complained of pain in his left leg.  Private x-rays from June 
1991 of the upper tibia and fibula showed no fracture, but a 
question of foreign body or early calcification soft tissues 
of the mid calf.  In November 1991, the veteran underwent an 
operation at St. Vincent's Medical Center to remove an 
organized hematoma and cyst of the left proximal leg over the 
anterolateral aspect.

At the veteran's February 2002 VA examination, the examiner 
noted that the veteran had a very slight deformity in the 
proximal tibia.  However, the examiner did not comment on 
whether the deformity is a result of the veteran's pre-
service osteomyelitis, or whether it is the result of, or 
aggravated by the veteran's left leg contusion sustained in 
the motor vehicle accident.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  Accordingly, the 
veteran should be afforded a VA examination that comments on 
the etiology of his left leg disability.  

As noted in the introduction, in November 2002, the RO issued 
a rating decision regarding the issue of service connection 
for a psychiatric disability, to include depression, PTSD, 
and stuttering.  Later that month, the veteran submitted what 
has been accepted as a NOD.  As the veteran filed a timely 
Notice of Disagreement (NOD) regarding the issue of service 
connection for a psychiatric disability, to include 
depression and PTSD, the Board is required to remand this 
issue to the RO for issuance of a Statement of the Case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is remanded for the following:

1.  The veteran should be scheduled for a 
VA examination for his left leg.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should specifically res[pond to each of 
the following items:

a.  List diagnoses of all left leg 
disorders. 

b.  For each diagnosis reported in 
response to item a., abobe, state a 
medical opinion as to the time of 
onset of all left leg disorders.

c.  If it is determined that the 
veteran has a left leg disability 
that is the result of osteomyelitis, 
respond to each of the following 
questions: 

(1) Was there an increase in 
the severity of the veteran's left 
leg disability as a result of the 
left leg contusion he incurred while 
on ACDUTRA in August 1982; and 

(2) If  the answer to (1) is 
yes, state a medical opinion as to 
whether the increase in the severity 
of the veteran's left leg disability 
was beyond the natural progress of 
the disorder?

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he 
should so state.  

2.  The RO should issue a Statement of 
the Case concerning the issue of service 
connection for a psychiatric disability, 
to include depression and PTSD.  If, and 
only if, the veteran completes his appeal 
by filing a timely substantive appeal on 
the aforementioned issue should this 
claim be returned to the Board.  See 38 
U.S.C.A. § 7104(a) (West 2002).

3.  The RO should readjudicate the 
veteran's claim of service connection for 
a left leg disability.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



